Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9, 12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klick et al (US 2018/0076071), in view of Jager et al (US 2010/0179681).
Klick et al teaches a plate element for a wafer boat for the plasma treatment of disc-shaped wafers (Abstract), wherein the plate element 6 is electrically conductive and has at least one receiving unit 10 for receiving a wafer in a wafer receiving area at each side thereof, wherein the plate element comprises at least one of at least one recess in at least one side of the plate element and at least one opening in the plate element, wherein at least one of the at least one recess and the at least one opening in the plate element is located at least partially radially outside of the wafer receiving area and directly adjacent thereto (See [0038]-[0050] and Fig 1-2 which teaches an electrically conductive plate 6 with openings 19 for clamping elements adjacent the apertures 10 which are covered by wafers). It is noted that the limitation “the plate element comprises at least one of at least one recess in at least one side of the plate 19.
Klick et al does not teach openings in the plate element radially encircle at least 50% of the wafer receiving area. 
In a wafer support apparatus, Jager et al teaches a ring plate 4 for supporting a wafer 8 including a top surface and bottom surfaces, and recesses 35, 38 formed outside the wafer receiving area defined by holding elements 9 and a gaseous medium can be fed into the channels 38 ([0038]-[0060]). Figs 3 and Fig 7 depicts the opening encircle at least 50% of the wafer receiving area.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Klick et al outside the wafer area, as taught by Jager et al, to allow gas flow.
Referring to claim 12, the combination of Klick et al and Jager et al teaches the openings 19 outside and adjacent the wafer receiving area (Klick Fig 1).
Referring to claim 14, the combination of Klick et al and Jager et al teaches adding holes and depicts the holes 35,38 encircling the whole wafer receiving area (Jager Fig 3 and 7).
Referring to claim 15, the combination of Klick et al and Jager et al teaches plate of claim 9, as discussed above, and using electrically insulating spacer elements and insulating mounting element used for electrical insulation of adjacent plates (Klick [0005]).

Referring to claim 17, the combination of Klick et al and Jager et al teaches a plasma processing apparatus for disc-shaped wafers, in particular semiconductor wafers, comprising: a process space for housing a wafer boat according to claim 9, as discussed above; a means for controlling or regulating a process gas atmosphere In the process space; and at least one voltage source suitably connectable to the electrically conductive receiving elements of the wafer boat for applying an electrical voltage between directly adjacent wafers received In the wafer boat. (Klick Abstract; [0013]-[0016], [0048], [0065], [0095], [0102]).
Referring to claim 18, the combination of Klick et al and Jager et al teaches photovoltaic wafers (Klick abstract).
Referring to claim 20, the combination of Klick et al and Jager et al teaches the plate having a recess and opening, as taught by applicant; therefore the plasma density is expected to be reduced between plates because the plasma can flow through the holes and recess.

Claim 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klick et al (US 2018/0076071) in view of Jager et al (US 2010/0179681), as applied to claim 9, 12, 15, 17-18 above, and further in view of Nakai et al (US 6,474,987).

In a wafer holder apparatus, Nakai et al teaches a holder body (plate) 23 having a plurality of recesses (concave rings 31, 32) between projections 24a, 24b such that substantially no internal stress is caused within a wafer 22 and there is a smaller wafer depicted in Fig 5 and an outer recess 31 on both sides formed by the projection 24a which at least partially radially outside of the wafer receiving area and directly adjacent thereto (See Figs 1, 2, 4-9 and col 3, ln 1-67; col 5, ln 55-67, col 6, ln 1-67, col 8, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Klick et al by providing a wafer plate having concave (recess) and convex rings, as taught by Nakai et al, to reduce wafer stresses and provide support for wafers of different sizes, such as 6 inch and 8 inch wafers (abstract; col 3, ln 1-67; col 8, ln 1-67).
Referring to claim 11 and 19, the combination of Klick et al and Nakai et al teaches a concave ring 31 surrounding the wafer 27 (Nakai Fig 5)..


Response to Arguments

Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.
10; therefore meets the claimed limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner admits that Klick does not teach the opening encircle at least 50% of the wafer receiving area. The limitations of original claim 13, now incorporated into the independent claim 9, are taught by Gilmore et al (US 2009/0321372) or Jager et al (US 2010/0179681), as discussed above.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 9-12, and 14-20. When reading the preamble in the context of the entire claim, the recitation “for the plasma treatment of disc-shaped wafer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The 
In response to applicant's argument that the Jager does not teach a wafer plate for the plasma treatment of disc-shaped wafer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, Jager teaches a wafer plate (ring) for holding wafers, thus meets 
	Applicant’s argument that the rings of Jager are used for completely different purpose and not compatible with plasma processing is noted but not found persuasive. First, the claims are directed to a “plate element” and plate element for holding wafer, such as the wafer ring plates 1 of Jager (Fig 6-7). Second, Klick teaches the wafers plates with suitable spacing for plasma treatment. Jager is merely relied upon to show that wafer holding element may be provided with holes/recesses to allow gas flow. The examiner maintains that providing holes/recesses in the wafer plate would have been obvious to one of ordinary skill in the art at the time of filing to improve gas flow. The stacking part of Jager is not relied upon to show that the wafer plate can be included with holes to improve gas flow. Klick teaches the arrangement of wafer plates and the improvement would be to include holes around the wafer receiving area to improve gas flow.
	Applicant’s argument that the opening are not adjacent is noted but not found persuasive. Jager clearly shows in Fig 7 holes 35 adjacent the wafer receiving area; 35 running around the wafers ([0058]).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., locally attenuating a plasma, as a result edge effects and backside deposition can be reduced) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the prior art does not adding holes to locally attenuating a plasma, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Klick et al outside the wafer area, as taught by Jager et al, to allow gas flow.
Applicant’s argument that the SiC holder bodies of Nakai would not be suitable as a plate element for a wafer boat for plasma treatment of Klick is noted but not found persuasive. First applicant alleges that the holder bodies do not allow for positioning of wafers on both sides is noted but not found persuasive. Nakai et al does teach placing wafers on the top surface. However, the examiner maintains the opposite side would still be capable of supporting wafers. As depicted in Figure 4, a wafer is placed on top surface and carriage 42 is placed on the lower surface. Claim 9 merely requires a wafer 
Applicant’s argument that the projections of Nakai would create increased plasma at the edges is noted but not found persuasive. First, this argument is not persuasive because there is no evidence to show use of the wafer holder taught by Nakai would lead to increased plasma formation. Second, the projections are for 6 inch wafers and 8 inch wafers (col 6, ln 40-67, col 6, ln 1-55). There is no evidence to suggest that any plasma formation at the projection formed 1 inch from the edge would have any detrimental effects.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714